NUMBER 13-14-00530-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERTO CARDENAS,                                                      APPELLANT,

                                          V.

THE STATE OF TEXAS,                                                      APPELLEE.


                   On Appeal from the 206th District Court
                        of Hidalgo County, Texas.



                        ORDER ABATING APPEAL
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      This cause is before the Court on the State’s motion to abate this appeal.

According to the motion to abate, appellant plans to file an amended brief which would

include issues pertaining to matters that occured at pretrial hearings.     The record

currently before the Court fails to include any of the exhibits admitted at the pretrial

hearings, and the State has requested that such exhibits be prepared and filed in a
supplemental reporter’s record. The State urges that the exhibits are relevant to the

issues to be raised on appeal, and thus requests that we abate the appeal until the

supplemental reporter’s record has been filed. Appellant does not oppose this motion.

       We GRANT the State’s motion and we ABATE this appeal until the supplemental

record has been filed in this cause. Appellant’s amended brief, if any, shall be filed within

twenty days after the supplemental record has been filed, and the State’s brief will be due

thirty days thereafter.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do Not Publish.
TEX. R. APP. P. 43.7.

Delivered and filed the
28th day of July, 2015




                                             2